Exhibit 10.3

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT DATED

JANUARY 6, 2011 BETWEEN MTR GAMING GROUP, INC.,

AND JEFFREY J. DAHL

 

WHEREAS, MTR Gaming Group, Inc. (“MTR or the Company”), and Jeffrey J. Dahl (the
“Executive”) (collectively the “Parties”), entered into an Employment Agreement
(the “Agreement”) on or about January 6, 2011 securing the employment of
Executive as President and Chief Executive Officer of the Company;

 

WHEREAS, the Parties, in exchange for the consideration detailed below, the
sufficiency of which is acknowledged, the Parties mutually desire to amend the
Agreement as follows:

 

Section 5, COMPENSATION & BENEFITS:

 

(a) Executive’s base salary is being raised to $630,000.00; and

 

 

(b) Executive’s Annual Incentive Bonus Target is being raised from fifty percent
(50%) to sixty percent (60%)

 

WHEREAS, the Parties agree that other than the specific sections described
above, all other Terms of the Agreement remain in force and are specifically
incorporated by reference herein.

 

WHEREFORE, the Parties hereby affix their signature below, intending to be
legally bound and specifically agreeing to the terms of this First Amendment
this 2nd Day of December 2011.

 

 

 

 

/s/ Jeffrey J. Dahl

 

/s/ Roger Wagner

JEFFREY J. DAHL

 

ROGER WAGNER

PRESIDENT AND C.E.O.
MTR GAMING GROUP, INC.

 

AS, CHAIRMAN OF MTR GAMING GROUP, INC.’S COMPENSATION COMMITTEE

 

 

 

 

 

 

Dated: 2 December, 2011

 

Dated: 2 December, 2011

 

 

 

 

 

 

 

 

/s/ Steven M. Billick

 

 

STEVEN M. BILLICK

 

 

AS, CHAIRMAN OF THE BOARD

 

 

MTR GAMING GROUP, INC.

 

--------------------------------------------------------------------------------